Per Curiam.

This court, from a careful examination of the record and a consideration of the course of conduct of the respondent, is of the opinion that the board was neither in error nor unreasonable in its findings or recommendation. Therefore, the report of the board is confirmed, and judgment is rendered accordingly.

Report confirmed and judgment accordingly.

Weygandt, C. J., Zimmerman, Matthias, Kerns, O’Neill and Griffith, JJ., concur.
Kerns, J., of the Second Appellate District, sitting by designation in the place and stead of Herbert, J.